Citation Nr: 1755665	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-09 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from January 1958 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was scheduled in July 2016.  In correspondence received in June 2016, the Veteran's representative requested to cancel the hearing.

In March 2017, the Board remanded this matter for additional development.  Although additional issues have been disagreed with, there is no indication that the RO is not acting on them to issue a statement of the case.  Therefore, they will not be addressed in this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current headache disability and cervical spine disability are related to being struck in the head with a hatch during service.  In statements in support of his claim, the Veteran has reported that he was struck on the head by a hatch and fell to the deck below.  He stated that he had pain and swelling on the top of his head after the incident.  See June 2016 statement.    

A June 1960 entry in the service treatment record shows that the Veteran hit his head on a hatch.  The Veteran was diagnosed with a laceration and received sutures.

The Veteran has current diagnoses of cervical spine degenerative joint disease and post-traumatic headaches.  

In 2016, the Veteran submitted a medical opinion from a private physician, Dr. C.  The opinion from Dr. C. links the headaches and cervical spine disability to his injury in service.  

VA treatment records dated in 2007 and 2011 reflect that the Veteran reported that he was in bike accidents and complained of neck pain.

In the prior remand, the Board found that the opinion from Dr. C. was inadequate because it was not based on an examination of the Veteran and did not consider his post-service history of bike accidents in 2007 and 2011.  

The Board further noted that the claim for service connection for a cervical spine injury and service connection for a headache disability are intertwined, based on a VA neurological treatment note linking his headache disability to his cervical spine disability and the opinion offered by Dr. C.

The Board remanded the case in March 2017 for VA examinations.  The remand directed the VA examiner to provide an opinion as to whether a current cervical spine disability is related to the accident in service.  The examiner directed the examiner to consider the bike injuries in 2007 and 2011.  The remand directed that the examiner provide an opinion as to whether a current headache disability is caused or aggravated by a chronic cervical spine disorder.  

A VA examination was obtained in August 2017.  The examiner diagnosed degenerative arthritis of the cervical spine and cervical spondylosis.  The examiner opined that there is no objective evidence to support that the onset of the Veteran's cervical spine disability was during his active military service.  The examiner explained that service treatment records are silent for a cervical spine condition.  The examiner noted that there was documentation of cervical spondylosis, diagnosed in 2007 after a bike accident.  

The examiner opined that current medical literature does not support a causal nexus between the claimed neck condition (cervical spondylosis) and the current headache disability, which was diagnosed in 2010.  The examiner did not address whether a headache disability is aggravated by the Veteran's cervical spine disability.  

The examiner did not address the in-service incident of the Veteran being hit in the head by a hatch.  This is significant given the Veteran's assertion, in a June 2016 written statement, that the force from the hatch landing on his neck caused a neck injury.  The opinion regarding the headache disability is inadequate, as the examiner did not address aggravation of headaches by the cervical spine disability.  The Board finds that the August 2017 VA headaches and cervical spine examinations are inadequate and do not comply with the Board's March 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be afforded a new VA examination that complies with the March 2017 remand directives.  

Thus, the issue of entitlement to a TDIU is inextricably intertwined with the other matters being remanded herein, as the outcome of these claims being remanded directly affects whether entitlement to a TDIU due to service-connected disabilities is warranted.  Therefore, the issue of TDIU is postponed until the development directed in this remand has been conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination to ascertain the etiology of a cervical spine and headache disability.  If possible, the examination should be performed by a physician.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.

a) Provide a detailed history of the Veteran's cervical spine symptoms during and since separation from service.

b) The examiner should diagnose any current disability of the cervical spine.  The examiner should opine whether it is at least as likely as not that a current cervical spine disability is related to service.   

The examiner should consider service treatment records, which show that the Veteran was hit in the head with a hatch and was diagnosed with a laceration and received 40 sutures.  The examiner should discuss the Veteran's contention, in his June 2016 written statement, that the force of being hit by a hatch caused his neck injury.  The examiner should comment on the April 2016 positive medical opinion from Dr. C.

The examiner should also consider the VA outpatient treatment records, which reflect that the Veteran reported neck pain and stiffness after falling off of his bike in May 2007 and July 2011.

c)  The examiner should provide an opinion as to whether current headaches are at least as likely as not proximately due to, or caused by, his cervical spine disability.

d) The examiner should provide an opinion as to whether current headaches are aggravated (worsened) by a cervical spine disability.    

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

2.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


